OPINION — AG -** SURROGATE MOTHER — CRIMINAL STATUTES — VIOLATION ** A SURROGATE GESTATION CONTRACT WHICH PROVIDES FOR PAYMENT OF COMPENSATION BEYOND STATUTORY LIMITATIONS IN ORDER TO EFFECT THE ADOPTION OF A CHILD IS ILLEGAL UNDER THE OKLAHOMA TRAFFICKING IN CHILDREN STATUTES, 21 O.S. 866 [21-866] (ARTIFICAL INSEMINATION STATUTE, CHILDREN, BIRTHS, LIMITATIONS, HETEROLOGOUS ARTIFICAL INSEMINATION) CITE: 10 O.S. 551 [10-551], 10 O.S. 552 [10-552] [10-552], 10 O.S. 553 [10-553], 21 O.S. 866 [21-866] [21-866] (BETTY ELROD HUNTER)